United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3397
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                               Peter Four Horns

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                          Submitted: May 29, 2019
                            Filed: June 3, 2019
                               [Unpublished]
                              ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
      Peter Four Horns appeals the district court’s1 order revoking a grant of
conditional release. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       In 2014, Four Horns was initially civilly committed under 18 U.S.C. § 4246.
In February 2018, the court granted the government’s motion for conditional release
under 18 U.S.C. § 4246(e)(2), and imposed eight conditions, including that he not
commit a new crime. On March 8, Four Horns was released to a South Dakota living
facility. On March 20, the government filed a “Notice of Violation and Request for
Warrant,” requesting his arrest and confinement. The Notice included allegations that
Four Horns assaulted the owner of the living facility, and threatened the police officer
who attempted to question him.

       After careful review of the record, this court concludes the evidence developed
during the revocation proceedings supports the district court’s determination that
revocation and recommitment were warranted. See 18 U.S.C. § 4246(f); United
States v. Franklin, 435 F.3d 885, 889-90 (8th Cir. 2006).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-